Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed on 28 July 2021.
Claims 16-30 are under examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-30 are rejected under 35 U.S.C. 103 as being unpatentable over Bosch GMBH (“CAN with Flexible Data-Rate WHITE PAPER”, No. Version 1.1.2, May 2011 (2011-05-02), XP00792181) hereinafter “Bosch”, in view of IEEE DRAFT; ISO+11898-1-2003 (“Road Vehicles? Controller area network (CAN)? Part 1: Data link layer and physical signaling) herein after IEEE.

Regarding claim 16, Bosch discloses a user station for a serial bus system (page 1, nodes in the network), comprising: 
a communication control unit configured to control a communication of the user station with at least one other user station of the bus system (page 1, Controller Area Network with Flexible Data-Rate (CAN FD) protocol controller); and 
a transceiver unit (page 15, Receiver, Transmitter) configured to transmitting a transmit signal generated by the communication control unit on a bus of the bus system, wherein for a message which is exchanged between user stations of the bus system, a bit time of a signal transmitted in a first communication phase on the bus differs from a bit time of a signal transmitted in a second communication phase (page 4, standard bit-rate, optional high bit-rate; page 26, sec. 8, Bit Timing Requirements); 
wherein the communication control unit is configured to generate the transmit signal according to a frame (page 8, frame format), in which in addition to a field which indicates a priority of the message (page 8, bit identifier), a field for a data type is provided (page 8-10, frame format, the Identifier Extension Flag (IDE)), and 
the communication control unit is configured to write a value in the field for the data type which indicates which type of information is located in a data field of the frame (page 6, frame format, IDE bit, base format or extended format).
Bosch discloses all of the subject matter as recited above. However, assuming arguendo Bosch does not specifically disclose the data type which indicates which type of information is located in a data field of the frame, IEEE from an analogous art discloses this limitation (sec. 10.4.2.3). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate teachings of IEEE in the system of Bosch in order to facilitate bus communications.

Regarding claim 17, Bosch further discloses wherein the communication control unit is configured to provide the field for the data type in the transmit signal prior to or after a field for a data length code of the data field (page 8).

Regarding claim 18, Bosch further discloses wherein the communication control unit is configured to provide the field for the data type in the transmit signal in a first byte and/or second byte of the data field (page 9).

Regarding claim 19, Bosch further discloses wherein the communication control unit is configured, in the case of a predetermined value in the field for the data type, to additionally provide in the data field at least one field for a data type and to write a value in the at least one field in the data field which indicates which type of information is located in the data field of the frame (pages 9-10).

Regarding claim 20, Bosch further discloses wherein the predetermined value in the field for the data type indicates that useful data are divided into multiple frames and a header is placed before the at least one field for a data type in the data field, whose value indicates a serial number of the frames and a total number of the frames, into which the useful data are divided (page 10).

Regarding claim 21, Bosch further discloses wherein the type of information includes that useful data of the message include raw data, or that the useful data include an Ethernet frame, or that the useful data include a packet of an Internet protocol, or that at least a part of the frame is secured using crypto mechanisms, or that the useful data include data for negotiating a predetermined parameter for communication in the bus system, or that the useful data include data for time synchronization, or that the useful data include a message identifier, or that the useful data include specifications on a source of the message and the destination of the message (page 10).

Regarding claim 22, Bosch further discloses wherein at least one predetermined value for a data type is exclusively available to the communication control unit, which may not be transmitted by other units of the user station (page 11).

Regarding claim 23, Bosch further discloses further comprising: a protocol expansion block configured to evaluate the field for the data type and an optionally provided additional field for a data type in useful data of the message and to execute a required handling of the message based on an evaluation result (page 10).

Regarding claim 24, Bosch further discloses wherein the protocol expansion block includes at least one module, which executes the evaluation and the execution of the required handling of the message (page 32).

Regarding claim 25, Bosch further discloses wherein the evaluation and/or the execution of the required handling of the message, is executed using hardware (page 1).

Regarding claim 26, Bosch further discloses wherein the evaluation and/or the execution of the required handling of the message is executed using software which runs on a microcontroller of the user station (page 1).

Regarding claim 27, Bosch further discloses wherein the frame formed for the message is compatible with CAN FD (page 1).

Regarding claim 28, Bosch further discloses wherein it is negotiated in the first communication phase which of the user stations of the bus system receives an at least temporary exclusive, collision-free access to the bus in a following second communication phase (page 28).

Claim 29 recites a bus system corresponding to the user station of claim 16, and is thus similarly rejected.

Claim 30 recites a method for communication in a serial bus system, wherein the method is implemented by a user station of the bus system, which includes a communication control unit and a transceiver unit, corresponding to the user station of claim 16, and is thus similarly rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (see form 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-Th 7:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Luat Phung/
Primary Examiner, Art Unit 2468